Citation Nr: 1533482	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  11-34 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable evaluation prior to January 17, 2013, and in excess of 10 percent thereafter for the service-connected lumbar spine anterior endplate spurring ("lumbar spine disability").

2.  Entitlement to service-connection for a left elbow disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from December 1981 to August 2010.    

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  The RO, in pertinent part, awarded service connection for right knee and lumbar spine disabilities and assigned initial noncompensable ratings effective from September 2010.  The same decision also denied service connection for a left elbow disability.   A statement of the case (SOC) was issued in October 2011.  The Veteran indicated in his December 2011 VA Form 9, Appeal to the Board, that he was no longer appealing the initial rating assigned for his right knee disability; consequently, the claim no longer remains in appellate status. 

In January 2013, the RO awarded an increased 10 percent disability rating for the lumbar spine disability effective from January 17, 2013.  The claim remains in controversy as less than the maximum benefit available was awarded. See AB v. Brown, 6 Vet. App. 35 (1993). 

The claim of service connection for a left elbow disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the appeal period, there has been adequate pathology to support some functional loss due to pain due to the service-connected lumbar spine disability; at no time has there been evidence of disability productive of symptomatology consistent with the requisite incapacitating episodes of intervertebral disc syndrome, neurological manifestations, or limited motion of the lumbosacral spine (forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 or combined range of motion of the thoracolumbar spine not greater than 120 degrees), muscle spasm, guarding, or localized tenderness to warrant a rating in excess of 10 percent. 


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent rating, and no higher, have been met prior to January 17, 2013, for the service-connected lumbar spine disability.  38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5235-5243 (2014). 

2.  The criteria for a rating in excess of 10 percent from January 17, 2013, for the service-connected lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5235-5243 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the Veteran's claim.  Dingess v. Nicholson, 19 Vet. App. 473   (2006).

The Veteran's claim on appeal arises from his disagreement with the initial disability evaluation assigned following the grant of service connection for a lumbar spine disability.  The Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The duty to assist is not abrogated by the granting of service connection.  VA has obtained service treatment records, assisted the Veteran in obtaining evidence, provided the Veteran VA examinations, and afforded the Veteran the opportunity to give testimony in support of his appeal, the transcript of which has been obtained.  

All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.


II. Analysis

The Board has reviewed all the evidence in the Veteran's virtual record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran appealed the January 2011 decision that assigned the initial noncompensable rating for his lumbar spine disability, and the Board will now consider whether higher evaluations are warranted for the disability at any stage since the effective date of service connection.  See Fenderson v. West, 12 Vet. App 119 (1999).   In January 2013, the RO awarded a 10 percent disability rating for the lumbar spine disability effective from January 17, 2013.  The claim remains in controversy as less than the maximum benefit available was awarded.  See AB, supra.   

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  

When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath, 1 Vet. App. at 594.  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Court has held that functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).



The service-connected lumbar spine disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5242, under the General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5235 to 5243.  38 C.F.R. § 4.71a (2014).  

Under Diagnostic Code 5242, degenerative arthritis of the spine with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, is assigned a 10 percent for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees or muscle spasm, guarding or localized tenderness not resulting in abnormal gait or abnormal spinal contour or ventral body fracture with loss of 50 percent or more of the height.  Id. 

A 20 percent rating is for disability manifested by the following: forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  

While the General Rating Formula For Diseases and Injuries of the Spine does identify criteria that would afford a higher rating of 30 percent for disability involving the cervical spine (a 30 percent is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine), it does not provide for a 30 percent rating for disability associated with the thoracolumbar spine.  Id

An increased rating to 40 percent is warranted when a back disability is manifested by the following criteria: unfavorable ankylosis of the entire cervical spine; forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent is assigned for unfavorable ankylosis of the entire spine.  Id.  
In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

As noted above, the service-connected lumbar spine disability has been assigned a noncompensable rating prior to January 17, 2013, and a 10 percent rating thereafter,  under 38 C.F.R. § 4.71a, Diagnostic Code 5242, under the General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5235 to 5243, delineated above.  38 C.F.R. § 4.71a (2014).  

Aside from the General Rating Formula For Diseases and Injuries of the Spine, there are other provisions for rating disability of the spine when certain manifestations are present.  These include incapacitating episodes and neurological problems.  

There has been no radiographic evidence showing narrowing of disc space.  On x-rays taken in 2010 and 2013 disc spaces were preserved and vertebral body height maintained.  There also has been no evidence of incapacitating episodes of intervertebral disc syndrome as defined by the statute to warrant a higher rating under Diagnostic Code 5243.  See VA examination reports dated in 2010 and 2013.

There are no neurological disabilities associated with the service-connected lumbar spine disability to warrant a separate rating under the diagnostic codes pertinent to rating neurological disorders.  Notably, on VA examinations in 2010 and 2013, there was no evidence of radiating pain and straight leg raise tests were negative.  Peripheral nerve examination in 2010 did not reveal any evidence of neuralgia, neuritis, or paralysis.  Sensory and motor functions were normal on examinations in 2010 and 2013, as were deep tendon reflexes.  The Board notes the Veteran testified in April 2015 to difficulty wiping himself after bowel movements, but this was not due to any bowel impairment and instead was attributed to limited mobility and flexibility.  There has been no objective evidence of any associated bowel or bladder impairment.  The Veteran has not submitted any evidence to refute that already of record.

Thus, the Board shall consider the service-connected lumbar spine disability under the orthopedic diagnostic codes (under the General Rating Formula For Diseases and Injuries of the Spine) only in the instant decision.  

Having carefully considered the Veteran's claim in light of the evidence of record, as well as the applicable law and regulation, the Board finds a 10 percent rating, and no higher, is warranted throughout the appeal period.  38 C.F.R. § 4.7; see Hart, supra.   

In this regard, the Veteran has testified to continuous back pain since his discharge from service, as well as stiffness and decreased mobility with physical activity.  He has also testified that he has difficulty bending to put on shoes or socks.  He indicated that he was unable to exercise like he used to and could not stand or sit for more than 15 to 20 minutes.  He further testified that he took Aleve and Motrin daily.  The Board finds that there is adequate pathology in the record to support some functional loss due to pain and to warrant a 10 percent rating throughout the appeal period.  38 C.F.R. § 4.40.  However, at no time has there been evidence of 
forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, even when considering the findings of pain on movement and less movement than normal on VA examination in 2013 (range of motion was full and there was no pain with active motion or on repetitive testing in 2010).  38 C.F.R. § 4.71a. 

Notably, on VA examination in 2010, the Veteran complained of back stiffness and decreased motion and pain elicited by activity.  Pain was said to be relieved by rest and medication.  Physical examination did not reveal any evidence of radiating pain on movement, weakness, muscle spasm, tenderness, guarding, or atrophy.  Straight leg raise test was negative.  Range of motion was as follows: flexion to 90 degrees; extension to 30 degrees; and bilateral lateral rotation and flexion to 30 degrees.  There was no pain after range of motion or after repetitive use testing.  There was no additional degree of limitation after repetitive use.  There was no evidence of pain, weakness, lack of endurance, fatigue, or incoordination.  

On VA examination in 2013, the Veteran complained of pain, decreased ability to stand or sit for prolonged periods and decreased range of motion.  He indicated that he had flare-ups of pain every couple of weeks lasting 72 hours, which was aggravated by certain movements and alleviated by medication, rest, wet heat, and stretching exercises.  Range of motion was as follows: flexion to 85 degrees (pain at 80 degrees); extension to 15 degrees, pain at end; right lateral flexion and rotation to 20 degrees, pain at end; and left lateral flexion and rotation to 25 degrees, pain at end.  The Veteran was able to perform repetitive testing without any additional limitation in range of motion.  The examiner did indicate there was some functional loss due to pain on movement and that the Veteran had less movement than normal.  There was some tenderness to the right sacral and sacroiliac joint.  There were no spasms. The examiner indicated that the lumbar spine disability impacted his ability to work in that he could not stand for long periods of time and that doing standing presentations caused more pain. 

The Board has considered the complaints of pain experienced in the Veteran's lumbar spine, as well as functional loss due to flare-ups, pain, fatigability, incoordination, pain on movement, and weakness.  Despite complaints of pain on examination in 2013 (there was none on examination in 2010), flexion was still possible to 85 degrees and extension to 15 degrees.  There was no additional functional loss on repetitive testing.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8  Vet. App. at 206-7.  There was no evidence of  lack of endurance, fatigue, weakness or incoordination of the lumbar spine at any time due to the service-connected lumbar spine disability.  Id.  

The Board has also considered a higher rating under Diagnostic Code 5003 for degenerative arthritis; however, the Veteran's lumbar spine disability is already rated based on limitation of motion as delineated above.  38 C.F.R. § 4.71a.

In sum, a 10 percent rating is warranted prior to January 17, 2013.  A rating in excess of 10 percent, to include "staged" ratings, is not warranted for any period of the appeal.  Throughout the appeal period, the evidence does not show lumbar spine disability productive of symptomatology consistent with the requisite incapacitating episodes of intervertebral disc syndrome, neurological manifestations, or limited motion of the lumbosacral spine (forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 or combined range of motion of the thoracolumbar spine not greater than 120 degrees), muscle spasm, guarding, or localized tenderness to warrant a rating in excess of 10 percent.  38 C.F.R. § 4.71a; Fenderson, supra.  Should the Veteran's disability picture change in the future, he may be assigned a higher rating.  See 38 C.F.R. § 4.1.  

The United States Court of Appeals for Veterans Claims (Court) has held that, when evidence of unemployability is presented, the issue of whether a total compensation rating based on individual unemployability (TDIU) will be assigned, should be handled during the determination of the initial disability rating assigned at the time disabilities are determined to be service connected.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  In Rice, the Court determined that there is no freestanding claim for a TDIU rating.  Id. at 451.  

In the instant case, the Veteran has not raised the issue of a TDIU rating with respect to his lumbar spine claim.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  The evidence of record shows that while the Veteran has complained of effects on employment, to include not being able to stand for long periods of time and that doing standing presentations causes more back pain, he has not claimed that the lumbar spine disability renders him unemployable nor does the evidence support such a finding.  As the Veteran has not raised such a claim and there is no objective evidence of unemployability due to the service-connected lumbar spine disability, a claim for a TDIU rating is not presented in the instant case. 

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's service-connected lumbar spine disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra- schedular basis.  See 
38 C.F.R. § 3.321(b)(1) (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

In this case, the Board finds that the rating criteria used to evaluate the Veteran's service-connected lumbar spine disability reasonably describes his disability level and symptomatology.  The criteria allow for ratings based on limitation of motion and functional loss (due to such symptoms as pain).  Even considering the Veteran's complaints of pain, he did not meet the necessary criteria for limitation of forward flexion of the thoracolumbar spine to warrant a higher rating and there was no change in range of motion even after repetitive testing of the lumbar spine.  Therefore, the Veteran's disability picture is contemplated by the rating schedule 

and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to a 10 percent rating, and no higher, prior to January 17, 2013, for the service-connected lumbar spine disability is granted subject to the controlling regulations governing monetary awards. 

From January 17, 2013, an evaluation in excess of 10 percent for the service-connected lumbar spine disability is denied.


REMAND

Further development is necessary prior to a merits analysis of the Veteran's claim of service connection for a left elbow disability.

The Veteran claims that he has residuals of a left elbow dislocation sustained in service, to include pain, weakness, and stiffness.  He also testified that he developed a "very noticeable" bone spur as a result of the dislocation.  BVA Transcript at 15.  

Service treatment records show that he fell while playing football in November 1983 and dislocated his elbow.  The elbow was splinted and put in a sling.  He was on a temporary profile for one month.  Various reports of medical history and examination indicate the Veteran developed a bone spur, but there was no diagnostic studies confirming the findings in the treatment notes.  On VA examination in 2010 (conducted prior to discharge from service), the examiner indicated that there was no current pathology identified on physical examination to render a diagnosis.  However, the Veteran maintains that the examination was inadequate as the examiner failed to properly inspect his elbow.  The Board finds that a new examination is necessary to determine whether the continued complaints of pain, stiffness, and weakness, are associated with any residual disability from the dislocation, to include a noticeable bone spur.  McClendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).  The examiner is asked to address the specific questions set forth in the numbered paragraphs below.  

The RO should ensure that all due process requirements are met.  The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  38 U.S.C.A. § 5103A (b) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for the appropriate VA examination to determine the etiology of the claimed left elbow disability.  All indicated tests or studies must be completed.  The examiner should describe all findings  in detail.  

A complete rationale must be provided for all opinions expressed.  If the requested opinions cannot be made without resorting to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resorting to speculation. (a) All current disorders of the left elbow and/or residuals of the left elbow dislocation should be clearly reported.  (b) The examiner must address the Veteran's claim that he has residual disability from the left elbow dislocation in November 1983, to include pain, stiffness, weakness, and a "very noticeable" bone spur. (c) The examiner should offer an opinion in response to the following: is it at least as likely as not (a 50% or higher degree of probability) that any currently diagnosed left elbow disability, including any residuals of the left elbow dislocation, is related to the Veteran's military service? 

2.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the issue in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


